internal_revenue_service p o box cincinnati oh release number release date date date legend x dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate a scholarship program called x your purpose is to provide scholarships designed to help the undergraduate and graduate student map out his or her plan for the future as a field scientist the purpose of x is to provide scholarship grants that are career specific-awards to students who plan to pursue a career in one of the field-sciences field science includes but is not limited to field geology field geophysics environmental science field biology marine biology archaeology anthropology field studies in sociology and field studies in psychology other areas of study that typically have a field focus are urban planning letter catalog number 58263t rural medicine and civil engineering in essence we would like to support field-based stem science technology engineering and math as opposed to lab-based stem x is open to students who have a lawful ability to remain in the u s for the duration of the scholarship have successfully completed their studies at the high school level and have received a high school diploma from an accredited educational institute a general educational development ged certification qualifies studying at the undergraduate level have been accepted into a four year undergraduate degree program at an accredited education institute that leads to a bachelor degree in one of the field sciences preference will be given to the bachelor of science degree have completed their freshman year in an undergraduate degree program and have received grades for all courses taken if studying at the graduate level have completed and received an undergraduate degree in the field sciences and have been accepted into a graduate degree program at an accredited education institute that leads to a masters or doctorate degree in one of the field sciences at the masters level preference will be given to the master of science degree are studying fulltime and maintain a fulltime course load typically credit hours or more and remain in good academic standing maintain at least a gpa on a scale at the undergraduate level and at least a gpa on a scale at the graduate level official student transcripts will be used to determine gpa standing apply for scholarship awards on a yearly basis no multi-year awards preference will be given to past scholarship recipients represent that they will provide you with appropriate reports annually including but not limited to progress reports professor evaluations course descriptions and transcripts are studying at an established traditional public or non-profit bricks and mortar campus x awards are designed to encourage students to investigate and explore the real world online or virtual courses will not necessarily disqualify a student however strong preference will be given to those students who access online or virtual courses for or less of their credit hours within a particular semester do not already have full tuition scholarships letter catalog number 58263t basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records letter catalog number 58263t o if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58263t
